DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-8, 11-18 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Rathbun et al. (US. 20050228398).
Rathbun discloses a bone fixation system comprising: a plate  70, fig. 2 including at least one elongated opening 76 extending along a longitudinal axis A, the plate further including a plurality of openings 74, wherein each opening contains alternating sections of engagement and relief fig. 2b; and a plurality of fasteners fig. 12 each configured to be received in one of the plurality of openings; wherein the elongated opening is configured to securely receive a drill guide fig. 18, wherein the at least one elongated opening is configured with threads fig. 18, wherein the threads are configured to receive a threaded tip 1154, wherein the elongated opening allows rotational movement of the drill guide without releasing the drill guide from the plate, wherein the plurality of openings includes an a superior pair openings disposed laterally on the plate and an inferior pair of openings disposed laterally on the plate fig. 2, wherein each of the plurality of openings includes an interference region 174, fig. 2b, wherein each of the plurality of openings have a partially spherical curvature 752, figs 13, 19, wherein each of the plurality of fasteners comprises a head capable of engaging with and passing through the interference region fig. 19.
a plate including a plurality of openings including a first pair of openings, a second pair of openings, and a third pair of openings fig. 17, the plate further including a first elongated opening extending along a longitudinal axis, and a second elongated opening extending along the longitudinal axis A, fig17, wherein the first pair of openings are disposed on a superior end of the plate, the second pair of openings are disposed in a middle region of the plate, and the third pair of openings are disposed on an inferior end of the plate, the first elongate opening is disposed between the first pair of openings and the second pair of openings, and the second elongate opening is disposed between the second pair of openings and the third pair of openings.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rathbun in view of Duong et al. (US. 20050049593).
Rathbun fails to teach the at least one fastener comprises at least one slit located on the fastener to permit outward expansion of the head, wherein a locking screw capable of being received in a receptacle formed in the head of the at least one fastener.
	Duong teaches at least one fastener comprises at least one slit fig. 37h  located on the fastener to permit outward expansion of the head, wherein a locking screw 1568b capable of being received in a receptacle formed in the head of the at least one fastener fig.37h.
It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to replace the fasteners of Rathbun by the fasteners of Duong in order to enhancing the securement of the fasteners inside the openings of the plate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775